Title: To Benjamin Franklin from William Hodgson, 4 August 1780
From: Hodgson, William
To: Franklin, Benjamin


Dear sirLondon 4 Augt. 1780
I recd your favor of the 19th June with the sundry inclosures & immediately upon recept thereof I waited upon the Commissioners of Sick & Hurt & laid before them the Substance of yours to me. I found no Impression was to be made upon them as to the mode of exchanging for French in lieu of those in Holland but they seemed to come into an Idea I suggested of making a short Memorial on the Subject which they promised to lay before the Lords of the Admiralty. I therefore drew one, Copy of which you have inclosed. I hope it will meet your Approbation. I called upon the Board again this day to know if any Answer, but as yet they have not recd any, from above, as soon as they do I was promised to be made acquainted. We have here a report that Congress had (upon receipt of the News concerning the Boston Cartels) stopped all further exchange with New York. I coud wish as soon as you recive authentic Information thereof that you woud furnish me with a Copy, There are other Impressions which weigh, with Politicians besides the just & fit— I shoud likewise take it as a favor if you coud oblige me now & then with such American News papers as may come to your hand & you can Spare great Events, seem to be in Expectation. I hope the Cause of Liberty & Justice will triumph finally. I am with great respect Dr sir your Most Obed sert
William Hodgson
 
Addressed: Dr. Franklin / à Passy
Notation: William Hodgson London Augt. 4. 80
